Title: To George Washington from Hugh Mercer, 6 April 1774
From: Mercer, Hugh
To: Washington, George

 

Dear Sir,
Fred[ericksbur]g 6th Apl 1774

Your favour of 28th March relating to the Land adjoining Mr Hunters I should have acknowledg’d last Week; but had hopes of seeing you here at the Race—The Terms of Two Thousand Pounds will suit me at five annual payments—I expect to discharge the Debt sooner, but as you are willing to let the money remain in my hands on Interest—will accept of that Indulgence—Be so good to inform me when I may be put in possession or when it will suit you to make the Conveyance. I am very respectfully Dr Sir Your most obedt St

Hugh Mercer

